Name: Commission Regulation (EC) No 1035/98 of 18 May 1998 amending Regulation (EC) No 1435/97 determining the Member States in which the campaigns to promote the consumption of grape juice may be carried out in respect of the 1996/97 wine year
 Type: Regulation
 Subject Matter: consumption;  beverages and sugar;  marketing;  plant product
 Date Published: nan

 EN Official Journal of the European Communities19. 5. 98 L 148/9 COMMISSION REGULATION (EC) No 1035/98 of 18 May 1998 amending Regulation (EC) No 1435/97 determining the Member States in which the campaigns to promote the consumption of grape juice may be carried out in respect of the 1996/97 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (1) as last amended by Regulation (EC) No 2087/97 (2), and in particular Article 46(5) and Article 81 thereof, Whereas, in view of the time needed to complete exam- ination of the programmes, the time limit provided for signature of contracts in Article 1(2) of Commission Regulation (EC) No 1435/97 (3) should be extended; Whereas the time limit resulting from the provision in the initial text is 1 May 1998; whereas the Regulation must therefore enter into force on the day of its publica- tion; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Article 1(2) of Regulation (EC) No 1435/97 is hereby replaced by the following: 2. Contracts for that campaign shall be signed by 1 July 1998 at the latest. The payment of contracts shall be made at the latest three months after the successful fulfilment of the contracts.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 84, 27. 3. 1987, p. 1. (2) OJ L 292, 25. 10. 1997, p. 1. (3) OJ L 196, 24. 7. 1997, p. 58.